Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-14-00224-CR

                                          Carlton WOOD,
                                             Appellant

                                                v.
                                               The
                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013-CR-3690
                            Honorable Sid L. Harle, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
assessing punishment is REVERSED and the cause is REMANDED for a new punishment
hearing.

       SIGNED December 17, 2014.


                                                   _____________________________
                                                   Rebeca C. Martinez, Justice